 

 

 

NORTHERN pyjsop, / ; 7
IN THE UNITED STATES DISTRICT COURT FILEp
FOR THE NORTHERN DISTRICT OF TEXAS nnn
AMARILLO DIVISION
DANIEL NEAL, § i
TDCJ-CID No. 01624027, § |
§
Plaintiff, §
§
v. § — 2:17-CV-149-Z
§
DAMON ANDREWS, et al., §
§
Defendants. §

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff DANIEL NEAL, acting pro se and while a prisoner incarcerated in the Texas
Department of Criminal Justice (“TDCJ”), Correctional Institutions Division, has filed suit
pursuant to Title 42, United States Code, Section 1983 complaining against the above-referenced
defendant and has been granted permission to proceed in forma pauperis. For the following
reasons, Plaintiff's civil rights Complaint is DISMISSED.

JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The

same standards will support dismissal of a suit brought under any federal law by a prisoner

 

| A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993);
see also Denton v. Hernandez, 504 U.S. 25 (1992).

 
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. § 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991).

PLAINTIFF’S CLAIMS

First, the Court notes that Plaintiff has moved once again to amend his claims (ECF No.
24) but has failed to attach a proposed amended complaint on the proper form. Local Rule 15.1(a)
of the Local Rules of Court for the United States District Court for the Northern District of Texas
requires that a copy of the proposed amended or supplemental complaint be attached to a motion
for leave to amend or supplement. The failure to submit a copy of a proposed amended complaint
is enough to support a denial of the motion. Plaintiff must submit the proposed amended complaint
on the proper form. However, the Court has reviewed the claims in the handwritten Proposed
Amended Complaint and finds that, for the reasons stated in this Memorandum Opinion,
amendment to the Complaint would be futile and is, therefore, DENIED as such.

Plaintiff argues that he received a disciplinary case in retaliation for filing a Prison Rape
Elimination Act (“PREA”) investigation against Sergeant Joshua Carrillo, in violation of his First
Amendment right to seek redress with the Texas Department of Criminal Justice (“TDCJ”) through
administrative means. By his Complaint and supplementary submissions, it is evident that Plaintiff
was charged with Knowingly Making a False Statement During an Official Investigation or For

the Purpose of Harming Another Person, a Level Three disciplinary charge, under 29.0 of the

 

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”).

 
Texas Department of Criminal Justice, Correctional Institutions Division Disciplinary Rules and
Procedures for Offenders, Attachment C, February 2015 Manual. Although offenders may not be
punished under this section for filing a grievance or a lawsuit, knowingly filing false claims or
grievance can subject an offender to disciplinary action.

Plaintiff also claims that TDCJ officials failed to properly investigate the grievances he
filed subsequently to receiving the disciplinary conviction and that TDCJ wrongfully failed to
overturn the disciplinary conviction. The basis for Plaintiff's proposed amended complaint was to
add additional defendants that participated in the grievance process following his disciplinary
conviction.

ANALYSIS

Plaintiff claims that he is the victim of retaliation. In order to assert a retaliation claim, an
inmate must show “(1) a specific constitutional right, (2) the defendant’s intent to retaliate against
the prisoner for his or her exercise of that right, (3) a retaliatory adverse act, and (4) causation.”
McFaul v. Valenzuela, 684 F.3d 564, 578 (5th Cir. 2012). A plaintiff must make a showing that
but for the retaliatory motive, the action complained of would not have occurred. Johnson v.
Rodriguez, 110 F.3d 299, 310 (Sth Cir. 1997). A plaintiff must either produce direct evidence of
the defendant’s motivation to retaliate or “allege a chronology of events from which retaliation
may plausibly be inferred.” Jones v. Greninger, 188 F.3d 322, 325 (Sth Cir. 1999). “A prisoner
who brings a retaliation claim bears a heavy burden that may not be satisfied with conclusional
allegations or his own personal beliefs.” Williams v. Dretke, 306 Fed. App’x 164, 167 (Sth Cir.
2009). Courts must take a skeptical view of retaliation claims to avoid meddling in every act of
discipline imposed by prison officials. Morris v. Powell, 449 F.3d 682, 684 (Sth Cir. 2006).

Filing a grievance is a constitutionally protected activity, and a prison official may not

 
retaliate against an inmate of engaging in such protected activity. Woods v. Smith, 60 F.3d 1161,
1164 (5th Cir. 1995). The constitutional protection, however, is limited to the filing of non-
frivolous complaints involving the assertion of legitimate constitutional rights. Johnson, 110 F.3d
at 311. “To assure that prisoners do not inappropriately insulate themselves from disciplinary
actions by drawing the shield of retaliation around them, trial courts must carefully scrutinize these
claims.” Woods, 60 F.3d at 1166. Federal court are not qualified to second-guess every decision
made by prison officials in the exercise of their professional judgment. Bell v. Wolfish, 468 U.S.
520, 546-47 (1979).

Plaintiff enjoys no constitutional right to disobey legitimate prison rules, including the
prohibition against lying or possession of contraband, and prison officials may discipline Plaintiff
for violations of those rules. Speech that is otherwise punishable does not become constitutionally
protected merely because it appears in a grievance. See Hale v. Scott, 371 F.3d 917, 919 (7th Cir.
2004) (holding that an inmate had no constitutionally protected right to state unsubstantiated
rumor—that a corrections officer was engaging in sexual misconduct—in a grievance and could
be disciplined for doing so).

Thus, the record includes a determination that Plaintiffs allegedly protected activity, which
is the basis of Plaintiffs retaliation claim, was the filing of a false grievance. Accordingly, this
was not protected activity. Johnson, 110 F.3d at 311; Barlow v. Dominguez, 198 F.3d 244, 1999
WL 1045174, at *2 (6th Cir. 1999) (affirming a trial court’s decision to dismiss a plaintiffs
retaliation claim based on a misconduct report, which was issued for filing a false grievance).

To the extent that Plaintiff argues he should have had his disciplinary case overturned by
Defendants, such claims are barred. The Supreme Court has held that “in order to recover damages

for allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions
whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove
that the conviction or sentence has been [overturned].” Heck v. Humphrey, 512 U.S. 477, 486-87
(1994). “It is well-settled under Heck that a plaintiff who has been convicted of a crime cannot
recover damages for an alleged violation of his constitutional rights if that violation arose from the
same facts attendant to the charge for which he was convicted .. ..” Bush v. Strain, 513 F.3d 492,
497 (5th Cir. 2008) (quoting Heck, 512 U.S. at 486-87) (internal marks omitted). The Heck doctrine
also operates to bar prisoners from seeking injunctive relief or otherwise challenging the
punishment imposed by a disciplinary proceeding through a § 1983 action. See Edwards v. Balisok,
520 U.S. 641, 648 (1997) (“[plaintiff's] claim for declaratory relief and money damages, based on
allegations . . . that necessarily imply the invalidity of the punishment imposed, is not cognizable
under § 1983”); Clarke v. Stalder, 154 F.3d 186, 189-91 (5th Cir. 1998) (en banc) (applying Heck
to bar plaintiffs constitutional claims for injunctive relief that were fundamentally intertwined
with his request for restoration of good-time credits).

As to Plaintiff's argument that Defendants failed to adequately investigate his grievances,
the Plaintiff is not entitled to an investigation into his complaints nor a favorable response to his
administrative grievances. See Geiger v. Jowers, 404 F.3d 371 (Sth Cir. 2005). Plaintiff's proposed
amended complaint to add Defendants that failed to overturn his disciplinary conviction for
making a false statement and failed to investigate his grievances is futile, as these claims are not
cognizable. As such, his claims for failure to overturn his disciplinary case and failure to
investigate his grievances are frivolous.

CONCLUSION
For the reasons set forth above and pursuant to Title 28, United States Code, sections

1915A and 1915(e)(2), as well as Title 42, United States Code, section 1997e(a), it is ORDERED
that the Civil Rights Complaint by Plaintiff filed pursuant to Title 42, United States Code, section
1983 be DISMISSED without prejudice for failure to state a claim and with prejudice as frivolous.
SO ORDERED.

February b , 2020.

 

MA)THEW J /KACSMARYK
TED STAITES DISTRICT JUDGE

 
